Citation Nr: 1615929	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  11-03 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a higher initial rating for service-connected anxiety disorder, currently rated as 30 percent disabling from June 6, 2003 to April 18, 2011, 50 percent from April 19, 2011 to August 4, 2013, and 70 percent from August 5, 2013.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to October 1966.  He died in March 2015.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In its decision, the RO granted service connection for an anxiety disorder and assigned an initial disability rating of 30 percent, which the Veteran appealed.  In May 2011, the RO increased the assigned rating to 50 percent, with April 19, 2011 (the date of a VA mental disorders examination) as the effective date of the increase.

In May 2013, the case came before the Board, which identified statements in the record indicating the possibility that the Veteran was unable to work as a result of his service-connected disability.  The Board remanded both the issue of TDIU and the increased rating issue for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).

On remand, the RO arranged a new examination of the Veteran and increased his assigned disability rating form 50 percent to 70 percent effective August 5, 2013 (the date of the most recent examination).  

Within one year of the Veteran's death, the appellant, who claims as the Veteran's surviving spouse, filed a request to be substituted for the Veteran for these appeals under the provisions of 38 U.S.C.A. § 5121A (West 2014), and the RO approved her substitution in a memorandum dated March, 17, 2016.  Accordingly, the Board will address the merits of these issues on appeal with the appellant as the substituted party. 


FINDINGS OF FACT

1. From June 6, 2003 until his death, the Veteran's service-connected anxiety disorder has been productive of occupational and social impairment with deficiencies in most areas.

2. The evidence is approximately evenly balanced as to whether, from February 1, 2007 until his death, the Veteran's service connected anxiety disorder precluded him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating, but no higher, for anxiety disorder, were met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of a TDIU are met from February 1, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  When VA receives a substantially complete application for benefits, VA must provide notice to the claimant and his or her representative concerning the evidence and information needed to substantiate the claim.  The notice required depends on the general type of claim the Veteran has made.  See e.g. Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  For example, after receiving an ordinary application for service-connection, VA must inform the Veteran of all of the essential elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

This appeal arises from the Veteran's disagreement with the disability rating assigned after the Board granted service connection for an anxiety disorder in June 2009.  Because the claim for service connection was granted, his claim is substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  
VA must also make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  In this case, the RO assisted the Veteran by obtaining his service treatment records, post-service records of medical treatment from VA medical centers and multiple health care providers in private practice specifically identified by the Veteran.  After learning that the Veteran received disability benefits from the Social Security Administration (SSA), the RO obtained additional copies of medical records and claims processing documents from that agency.  The RO also arranged psychological examinations of the Veteran in August 2008, March 2009, April 2011 and August 2013, and obtained written reports of the examiners' findings.  

VA's duty to assist requires the Board to enforce the claimant's right to compliance with its prior remand instructions.  In May 2013, the Board ordered the Agency of Original Jurisdiction (AOJ) to notify the Veteran of the legal requirements for establishing his eligibility for a TDIU rating; to request VA treatment records dated after December 2008; and to arrange a new examination.  The record reflects that the AOJ mailed the Veteran the necessary notice and obtained copies of the requested records.  The AOJ complied with the last of the Board's instructions by arranging the August 2013 VA examination.  Having reviewed the examiner's written report, the Board concludes that the examiner based her findings on a personal examination of the Veteran, a review of his VA claims file and an accurate understanding of the relevant medical history.  Thus , VA satisfied its duty to provide an adequate examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Having taken these steps, VA satisfied its duties to notify and assist the Veteran and the Board may proceed to consider his claims on the merits.




Increased Rating for Anxiety Disorder

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  When two ratings are potentially applicable, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time.  In other words, the evaluations may be staged.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999). As explained below, a 70 percent evaluation for the Veteran's anxiety disorder is warranted throughout the appeal period.

The criteria for the 30 percent rating for anxiety disorder - currently assigned from June 6, 2003 to April 18, 2011 - contemplate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9413.

The criteria for a higher, 50 percent rating - currently assigned between April 19, 2011 and August 4, 2013 - contemplate occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating - which the AOJ has assigned for the period beginning August 5, 2013 - is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed above are not exhaustive, but merely examples of symptoms having the severity which approximate particular degrees of occupational and social impairment.  To award a specific rating, the Board does not need to find that the Veteran has all, most or even some of the listed symptoms.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  "If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned."  Id. at 443.

Prior to August 4, 2014, one factor in evaluating psychiatric disorders was the global assessment of functioning scale.  The scale was meant to represent psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)).  Under DSM-IV a global assessment of functioning score between 41 and 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and to replace them with references to the fifth edition of the same treatise (DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  DSM-5 abandoned the global assessment of functioning score as a tool for evaluating the severity of psychiatric disorders.  The DSM-5 criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  They do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14,308-01, 14,308 (March 19, 2015).  For this reason, the Board may consider the global assessment of functioning scores in the Veteran's examinations reports and medical records.

The records most relevant to the period on appeal describe mental health treatment between June 2003 - when the Veteran filed his initial claim for service connection for a mental illness - and the date of his death.  The Board has also considered the earliest available records of post-service mental health treatment, dated November 1999.  These records note an impression of bipolar disorder and polysubstance dependence in remission.  The treating psychiatrist assigned a GAF of 65.  

At the outset, the Board notes that, at several times during the appeal period, mental health professionals treating the Veteran and VA examiners have attributed his psychiatric symptoms to a variety of mental disorders.  He has been diagnosed with anxiety disorder not otherwise specified, mood disorder not otherwise specified, personality disorder not otherwise specified, and depressive disorder not otherwise specified.  The issues in this appeal concern his service-connected anxiety disorder.  The Board's prior remand instructions therefore requested a medical opinion differentiating between the symptoms of other psychiatric disorders and the symptoms of the service-connected anxiety disorder.  According to the August 2013 VA examiner, it is impossible to separate the symptoms attributable to each disability without speculating.  On this issue, the examiner's opinion is the most recent and contains the most specific information available.  Thus, for all of the psychiatric symptoms described below, the Board will resolve all doubt in the Veteran's favor and assume that they are associated with his service-connected disability for rating purposes.  See Mittleider v. West, 11 Vet.App. 181, 182 (1998).

Some of the Veteran's most serious recorded psychiatric symptoms occurred relatively early in the appeal period.  In July 2003, he was admitted to the hospital for a few days because he experienced suicidal and homicidal ideations while intoxicated.  Upon admission to the hospital, his GAF score was either 15 or 25 - two sets of discharge summary notes exist which indicate two different scores.  At the time of discharge, the records indicate GAF scores of 45 or 50. 

A few months after his discharge from the hospital, the Veteran visited his private psychiatrist, who wrote a note indicating that the Veteran had a normal appearance.  His mood was also normal and he denied suicidal and homicidal ideation.  However, he was depressed and agitated and was prescribed medications for the treatment of these symptoms, including Effexor and Klonopin.  See Private Treatment Note 10/06/03.
 
The claims file includes no records of mental health treatment between October 2003 and May 2005.  Mental health treatment was more frequent between May 2005 and December 2010.  The medical evidence corresponding to the period after December 2010 consists of the reports of the VA psychologists who examined the Veteran in April 2011 and in August 2013.

In May 2005, the Veteran's VA psychiatrist noted that the Veteran reported feeling depressed approximately once every two weeks, with concentration difficulties, irritability and restlessness.  He denied problems with sleep, suicidal and homicidal ideation, fatigue and helplessness.  According to the psychiatrist, the Veteran said that he "has not been feeling anxious lately, which he attributes to medication."  He reported good relations with his son, who lived locally at the time.  The note indicates that the Veteran was cooperative and very friendly, with normal speech.  According to the note, a test for the classification of mental health disorders was uninterpretable due to a "tendency to over-represent negative symptoms."  Nevertheless, the psychiatrist noted "problems with authority and, when employed [the Veteran] experiences job difficulties . . . ."  See VA Treatment Note 5/25/05.

The Veteran visited the same psychiatrist again in August 2005, who described the Veteran as neatly dressed and groomed.  The Veteran was cooperative; his thoughts were linear and goal-directed; his speech was coherent and relevant.  He had no hallucinations or delusions, denied suicidal and homicidal ideation and had fair memory and judgment.  The psychiatrist assigned a GAF score of 68.  The psychiatrist noted occasional anxiety symptoms which come out of the blue and respond to Klonopin, and that the Veteran feels "depressed occasionally and has problems with authority, therefore [he] cannot keep a job for more than 3 months."  The examiner also described difficult relations between the Veteran and his wife.  See VA Treatment Note 8/24/05.

The Veteran visited a VA psychologist in October 2005, who noted a history of interpersonal conflict and professional difficulties due to the Veteran's psychiatric symptoms.  "I've lost businesses, marriages and I have no friends," said the Veteran.  The diagnosis was personality disorder with antisocial, avoidant and narcissistic features.  The psychologist indicated that the personality disorder contributed to problems with mood including irritability, anger, depression and anxiety.  See VA Treatment Note 10/31/05.

In 2006, psychiatry notes in July describe anxiety secondary to job pressure and sleep problems.  The psychiatrist described the Veteran's affect as "sedated/constricted.  It appears that [the] [V]eteran is still depressed."  VA Treatment Note 7/19/06.  In September, the same psychiatrist noted that the Veteran was sleeping well, but still complained of "having no energy [and] feeling tired all the time. . . . States that he has pent up anger and has lost most of his jobs because he cannot take orders."  His GAF score was 66.  See VA Treatment Note 9/12/06.  The record also includes a note from November indicating a GAF score of 60.  At the time of this note, the Veteran told his psychologist "I get angry so quickly. . . . I have racing thoughts all the time.  I am scared . . . to [lose] my job and my house."  VA Treatment Note 11/17/06.  Another note from the same week described conflict within the Veteran's family, i.e., a disagreement between the Veteran and his 28-year-old son, in which the Veteran lost his temper and punched his son in the mouth.  See VA Treatment Note 11/15/06.  In December 2006, the same psychiatrist wrote that the Veteran had euthymic mood and was sleeping well with no anxiety after an increased dose of Klonopin.  His GAF score remained 60.

The psychiatry notes for 2007 describe difficulties in the Veteran's family and work relationships.  In January, he told his psychiatrist that, over the holidays, he visited his mother in Italy and "had a terrible time. [He] fought [with] his brothers and stated his mother is a troublemaker, he doesn't plan on going back and he states they don't visit him."  In April, his psychiatrist noted that the Veteran had been fired from his job.  While the Veteran remained, cooperative, with logical thoughts and coherent speech, he also reported "problems with [his] brother."  The psychiatrist assigned a GAF of 61.  See VA Treatment Note 4/18/07.

After he lost his job, the Veteran applied to the SSA for disability benefits.  As part of the application process, he was examined by a psychologist in June 2007, who wrote a report describing the Veteran's mental illness and its effects on his ability to work.  According to the SSA psychologist, the Veteran worked as a food salesman for approximately two years before he was fired in January 2007.  He experienced anxiety, anger and homicidal ideation without intent or plan.  He had difficulty falling asleep, waking up about four times on a typical night.  The Veteran told the psychologist that "he and his wife get along reasonable well" but he was "reluctant to form social connections . . . does not trust anybody."  In the section of his report describing the relevant mental health history, the SSA psychologist noted that the Veteran had been involuntarily hospitalized in 2003 "after punching someone in the face at the VA hospital."  According to the psychologist, the Veteran "appears to be able to relate to and interact appropriately on a superficial basis, but may be passive aggressive in relationships.  He appears to have moderate difficulty dealing with stress."

According to a psychiatry note from August 2007, the Veteran continued to have difficulties controlling his anger.  The note describes a fight between the Veteran and a man in a bar.  He told his psychiatrist "I knocked him out but he got up and punched me."  The psychiatrist wrote that the Veteran's "anger stems from his personality make up and [is] aggravated by [alcohol] use."  VA Treatment Note 8/15/07.  In December 2007, a psychiatry note indicates that the Veteran was depressed because he did not have a job, but he described improved relationships with his wife and greater success in controlling his temper: "We are getting along very well.  Go got [sic] to beach, go to football games.  I do not blow up, I just walk away from the situation . . . ."  The psychiatrist noted that the Veteran still had underlying anxiety and assigned a GAF score of 61.  See VA Treatment Note 12/17/07.

Mental health treatment was less frequent in the first half of 2008.  A VA psychiatry note from April of that year indicated trouble sleeping - four to five hours per night - and a GAF score of 62.  The Veteran's thoughts remained linear and goal-directed and he retained fair insight and judgment.  In August 2008, the RO arranged the first of three VA mental disorders examinations with a psychiatrist.  

The August 2008 examiner diagnosed alcohol and cocaine dependence, the latter in remission, and cluster B personality traits (antisocial and narcissistic).  On examination, the Veteran's thought process remained linear and goal-directed without flight of ideas or looseness of associations.  He denied suicidal or homicidal ideation.  He described his mood as "okay unless someone pisses me off."  The Veteran could maintain all activities of daily living without assistance.  His personal relationships and work history, however, had been significantly limited by his symptoms.  He told the examiner that he had been arrested several times for fights and that he "reports physically abusing all his wives regularly; pushed one of his wives off a balcony."  He described strained relations with his children, remarking "They are all very critical of me."  He told the examiner that he had been fired from his job after "he cursed at his manager and walked out."  The examiner assigned a GAF score of 65.

Psychiatric treatment notes for the remainder of 2008 reflect symptoms similar to those recorded earlier.  In late August 2008, his treating psychiatrist described the Veteran as cooperative and his mood as euthymic.  His thoughts remained linear and goal-directed and he retained fair insight, judgment and memory.  His reported GAF score was 62.  In December, 2008 he told his psychiatrist that he had returned to work, albeit in a limited capacity: "I am driving a cab 4 days/week from 6pm to 2am.  I am making about 800-1000 dollars to supplement my social security."  The Veteran continued to deny suicidal and homicidal ideation.  He had no hallucinations or delusions.  His mood was pleasant and his speech was coherent and relevant.  The psychiatrist assigned a GAF score of 65.  See VA Treatment Note 12/22/08.

In March 2009, the Veteran participated in a second VA mental disorders examination.  The examiner diagnosed him with anxiety disorder not otherwise specified and personality disorder not otherwise specified.  He assigned a GAF score of 65.   In his report, the examiner reviewed much of the medical history already described in this decision.  The report includes updated details about his difficulties with employment and personal relationships.  At the time of the examination, the Veteran said that he had separated from his wife, but continued to live with her for financial reasons.  He also said that he quit his job as a taxi driver after becoming angry with his supervisor.  On examination, he was cooperative, alert and denied homicidal and suicidal ideation.  There was no evidence of psychosis or thought disorder.  The Veteran did, however, say that he often felt restless.  He avoided crowds, experienced fatigue easily, and said he had difficulty concentrating.  In June 2009, the Veteran made another visit to his treating psychiatrist.  At that time, the Veteran's mood was euthymic; his speech was coherent and relevant; he denied suicidal and homicidal ideation.  Memory, insight and judgment were fair and the psychiatrist assigned a GAF score of 65.

After the June 2009 appointment, the file indicates no mental health treatment until a psychology consultation in July 2010, at which time a VA psychologist described the Veteran as anxious, restless, trembling with dysthymic mood and having difficulty finding words.  This note and subsequent VA treatment records are part of his Virtual VA electronic claims file.  The psychologist assigned a GAF score of 60 and noted that "cognitive symptoms seem to be related to his anxiety."  According to the psychologist, the Veteran's thoughts remained coherent and he had no suicide attempts, no history of psychosis and no delusions.  Insight and judgment remained fair.  See VA Treatment Note 7/9/10.  The Veteran visited the same psychologist again in November 2010.  His symptoms at that time were apparently similar to the symptoms described in July 2010.   The Veteran reported screaming at his wife and said that he received a disturbing e-mail message from his son asking him not to call him again.  The psychologist assigned a GAF of 57.  

In April 2011, the Veteran reported to another VA examination with a psychologist.  The examiner attempted to assess the severity of the Veteran's depression and anxiety.  According to the examiner, symptoms of depression appeared to be moderate.  But the Veteran reported a chronic state of heightened anxiety.  He told the examiner he worried all the time, felt restlessness, fatigue, irritability and experienced concentration problems.  The examiner also noted significant and severe relationship concerns.  The Veteran said that he thought others were "out to get him" and talking about him disparagingly.  The psychologist noted hand wringing and constricted affect.  There were no hallucinations.  But the examiner noted sleep impairment and the presence of homicidal thoughts: "[The Veteran] reported having thoughts about wanting to hurt and/or kill others 4-5 times within the past year.  He stated these thoughts would typically occur when he became 'very angry' in reaction to a problematic situation.  He reported that these thoughts usually lasted about 5 minutes. . . . He denied making plans to hurt or kill others.  He denied any current intent to hurt or kill others."  The Veteran denied suicidal thoughts, but reported two episodes of violence during the past year "where he attacked another person during a confrontation.  He reported significantly restricting his daily activities to avoid potential conflict."  Remote and recent memory were normal and the Veteran did not have problems with activities of daily living.   The examiner assigned a GAF score of 55.  

The most recent VA examination was conducted by a different VA psychologist in August 2013.  After examining the Veteran, the psychologist diagnosed anxiety disorder not otherwise specified, mood disorder not otherwise specified and alcohol dependence in remission.  She assigned a GAF score of 52.  Due to overlapping symptoms, the examiner indicated that it would be speculative to differentiate the degree of occupational and social impairment caused by his service-connected anxiety disorder from the effects of other psychiatric disabilities.  The symptoms noted by the examiner were depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing effective work and social relationship and impaired impulse control, such as unprovoked irritability with periods of violence.   

The Board has also considered the lay statements of the Veteran and his spouse, including the Veteran's testimony at the December 2012 videoconference hearing.  The file includes the transcripts of testimony from the Veteran and his spouse before a decision review officer at the RO in November 2010 and of testimony from the Veteran at a Board hearing in January 2008, before service connection was granted for a mental disorder.  The January 2008 transcript is not particularly useful to resolving the issues on appeal, because it chiefly concerns events during active duty service and the location of potentially relevant treatment records.  

The November 2010 transcript, however, contains testimony from the Veteran that he experienced delusions and hallucinations, specifically voices, which he described as "shadows of myself."  He also testified that "I hear voices, I hear noises, I even, you know sometimes when she's around and I say, did you hear that?  You know.  Did you hear that?"  As an example of the Veteran's "delusions", his representative at the November 2010 hearing mentioned his feeling that his wife "is out to get him 
. . . ."  The Veteran's wife described how the Veteran's anger and unreliable work attendance contributed to the failure of the family restaurant business.   Both the Veteran and his wife gave testimony about conflict between the Veteran and his children, which is generally consistent with the descriptions of those relationships in the Veteran's mental health treatment records. 

The Veteran did not mention delusions during his December 2012 hearing testimony.  He did report shaking, trouble sleeping, and difficulty getting along with other people.  The Veteran also testified that his symptoms had been getting worse since the April 2011 VA examination and that his medications did not effectively control his symptoms.  On several occasions, the Veteran submitted written statements to VA indicating that he could not hold a job because he could not accept the authority of a supervisor.  The claims processing documents from SSA include other statements and disability questionnaires completed by the Veteran.  Most of this information is duplicative of the symptoms described above.  In January 2008, the Veteran listed "loss of memory" as a symptom of his mental illness. The Veteran's wife also submitted a statement to SSA in February 2008, which indicated that persistent verbal abuse by the Veteran "has just destroyed any relationship we once had."

The Board has reviewed the evidence throughout the period relevant to the staged rating assigned by the RO, in which the Veteran's anxiety disorder was rated as 30 percent disabling from June 6, 2003 to April 18, 2011, 50 percent from April 19, 2011 to August 4, 2013, and 70 percent from August 5, 2013 until the Veteran's death.  

The Board finds that the first two segments of the currently assigned staged rating do not adequately reflect the severity Veteran's symptoms.  One of the criteria for a 70 percent disability rating is "impaired impulse control (such as unprovoked irritability with periods of violence) . . . ."  38 C.F.R. § 4.130 (2015).   In this case, the mental health treatment records indicate that the Veteran experienced impaired impulse control with periods of violence long before date of the August 2013 VA examination - which is the currently the assigned effective date for the Veteran's 70 percent rating.   According to the June 2007 SSA psychologist, the Veteran was involuntarily hospitalized "after punching someone in the face at the VA hospital" as early as 2003.  A few months prior to November 2006 the Veteran lost his temper and punched his son in the mouth.  In August 2007, the Veteran got into a fight with a man in a bar.  According to the April 2011 VA examiner, the Veteran reported two episodes of violence during the past year.

The record also includes ample evidence that the Veteran has experienced difficulty adapting to stressful circumstances (including work or a worklike setting) and the inability to establish and maintain effective relationships.  The medical evidence and the lay statements of the Veteran and his wife establish that both of these symptoms - which are also listed in the criteria for a 70 percent rating - existed in June 6, 2003 and continued until the Veteran's death.  

There is evidence that the Veteran experienced some of the symptoms listed in the criteria for a 50 percent rating throughout the appeal period, including disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  His documented depressed mood, anxiety and suspiciousness are listed in the criteria for a 30 percent rating.  

On the issue of whether the Veteran's symptoms meet the criteria for a 70 percent rating throughout the appeal period, the Board finds that the evidence is at least evenly balanced.  It is clear that three of the criteria for a 70 percent rating - impaired impulse control with periods of violence, an inability to establish and maintain effective relationships, and difficulty in adapting to stressful circumstances (including work or a work like setting) - have been present throughout the appeal period and frequently reached high degrees of intensity.  Moreover, the medical evidence shows that the Veteran experienced suicidal ideation in July 2003.  He testified he experienced fleeting suicidal ideation at the November 2010 RO hearing.  Homicidal ideation - which is not specifically listed in the rating criteria but appears most closely analogous in severity to the schedular criteria for a 70 percent rating, specifically suicidal ideation, see Mauerhan, 16 Vet. App. at 442  - was reported by both the June 2007 SSA psychologist and the April 2011 VA examiner.  Most of the VA treatment records indicated that the Veteran denied homicidal ideation, but the April 2011 VA examiner reported homicidal ideation approximately four to five times during the past year.  These symptoms - together with impaired impulse control and inability to establish and maintain effective relationships - favor a finding that the Veteran's anxiety disorder is productive of occupational and social impairment with deficiencies in most areas, and warranting the assignment of a 70 percent rating beginning in June 2003.

Indeed, a full review of the Veteran's medical records from 2003 to the time of his death in 2015 reflect similar symptoms throughout the appeal period.  It is true that the GAF scores assigned by the VA examiners after 2011 are approximately 10 points lower than the earlier scores assigned by mental health professionals.  But it appears that the scores assigned prior to April 2011 do not reflect the severity of the Veteran's impaired impulse control with irritability and periods of violence.  Moreover, one of the reasons earlier VA examinations described his symptoms as mild concerns a distinction between the severity of the Veteran's service-connected anxiety disorder and the severity of other personality and mood disorders.  But according to the August 2013 VA examiner, it is impossible to separate the symptoms attributable to each disability without speculating.  Thus, as noted above, for the purposes of this decision, all of the Veteran's psychiatric symptoms should be attributed to his service-connected disability.  See Mittleider, 11 Vet.App. at 182.

The evidence does not, however, support the assignment of a 100 percent rating at any time during the appeal period.  A 100 percent rating for a mental disorder requires "total occupational and social impairment . . ."  38 C.F.R. § 4.130.  Although the Veteran had difficulties in his relations with family members, he told his VA psychologist he had a "good relationship" with four of his children in July 2010.  In December 2007, his psychiatrist reported that he was recently able to control his anger and enjoy watching football games and trips to the beach with his wife.  In other words, the Veteran's symptoms did not result in total social impairment.  Similarly, there is no evidence that the Veteran has experienced gross impairment in thought process or communication; grossly inappropriate behavior; disorientation to time or place or memory loss for the names of close relatives, his own occupation or his own name.  The mental health treatment records almost uniformly describe the Veteran as cooperative.  His insight, judgment and memory have been fair.  His speech has always been coherent and his thoughts were consistently linear and goal-directed.  

The Veteran's November 2010 hearing testimony before the decision review officer arguably refers to delusions or hallucinations, which are among the criteria for a 100 percent disability rating.  But according to the General Rating Formula for Mental Disorders, the criteria for a 100 percent rating includes "persistent delusions or hallucinations" and there is no evidence that the Veteran's delusions were persistent.  Indeed, he denied delusions or hallucinations in all other mental health treatment notes and during all VA examinations.  Similarly, the evidence of suicidal ideation in July 2003 and the periodic episodes of violence associated with the Veteran's impaired impulse control might be described as presenting a danger of hurting self or others.  Under the General Rating Formula "persistent danger of hurting self or others" is among the criteria for a  100 percent rating.  But the evidence weighs against a finding that the Veteran's mental illness resulted in a persistent danger of hurting himself or others.  He denied both suicidal and homicidal ideation according to almost all of the VA treatment notes and he responded to his impaired impulse control by avoiding crowds and other people.

The Board adds, that when specifically asked to describe the Veteran's level of impairment due to his service-connected psychiatric disability, the August 2013 VA examiner specified that the Veteran exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which is consistent with the criteria for a 70 percent rating, but no higher.

For these reasons, a 70 percent rating for the Veteran's service-connected anxiety disorder is appropriate from June 6, 2003 until the date of the Veteran's death.  To this extent, the benefit sought on appeal is granted.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture.  The Veteran's disturbances of motivation and mood, his impaired impulse control with irritability and episodes of violence, his difficulty in adapting to stressful circumstances (including work or a work like setting), his anxiety, and his inability establish and maintain effective relationships, are all specifically contemplated by the schedular criteria.  According to all the VA examination reports and treatment records, he remained capable of independently performing activities of daily living throughout the appeal period.  There is no evidence of frequent hospitalization and the impact of the Veteran's mental illness on employment is reflected in the criteria for his assigned 70 percent rating, i.e. "occupational and social impairment with deficiencies in most areas such as work, school, family, relations, judgment, thinking, or mood . . . ." and "difficulty in adapting to stressful circumstances (including work or a work like setting) . . . ."     

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, the Veteran was service-connected for only one disability.  Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.

Individual Unemployability

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  
Marginal employment is not considered substantially gainful employment.  Marginal employment exists when the Veteran's earned annual income is below the poverty threshold and in other limited circumstances.  Id.

Consistent with the Board's determination that a 70 percent rating is warranted from June 6, 2003 to the time of the Veteran's death for anxiety disorder, the schedular requirements for a TDIU are met for the entire period under review.

In November 2010, the Veteran filed an application for a total disability rating based on unemployability (TDIU).  In his application, he indicated continuous full- time employment in food sales with two different employers since March 2002.  According to the application, he worked 32 hours per week in telephone marketing from February 2006 to February 2007.  According to the application, the Veteran attributed his inability to work to his anxiety disorder.  He identified the year 2007 as the date when he became too disabled to work.

The Veteran's application for SSA benefits indicates that he worked as a restaurant owner from 1980 to 2000, earning $10,000 per year, and as a full-time sales representative for a wholesale/retail food company from 2000 to 2007.  On the SSA application, he reported earning $15 per hour as a sales representative throughout this seven-year period and wrote that he worked 8 hours per day, five days a week.

The mental health treatment records indicate some inconsistencies regarding the nature of the Veteran's employment.  According to the March 2009 VA examination report, the Veteran worked a jewelry salesman for 18 years before quitting in 2000.  He also told the examiner that he had worked as a chef.  At the November 2010 RO hearing, the Veteran testified that his longest job was working as a chef in a restaurant: "I kept the job maybe a year . . . ."  This is inconsistent with the Veteran's statements to VA and SSA indicating that he worked for at least two consecutive years in food sales.  

According to July 2003 VA treatment records, the Veteran stopped working as a chef when his "back got bad."  He later completed training as a phlebotomist and was apparently hired by a hospital.  Unfortunately, he was fired by the hospital after 10 days of employment "after he didn't follow proper procedure[s]."  A note from the Veteran's private psychologist dated March 2003 indicates that the Veteran was "too anxious" and "unable to work as a phlebotomist."

The section of this decision addressing the appropriate disability rating for a service-connected anxiety disorder has already mentioned VA mental health treatment records dated December 2008, which indicate that the Veteran was working as a taxi driver about four days per week and earning between $800 and $1,000 "to supplement my social security."  He did not provide this information during the November 2010 hearing, when he testified that telemarketing [in 2007] had been his last job.  Nor did he mention this work in his TDIU application to VA.  According to the March 2009 VA examination report, he quit his job as a taxi driver about three weeks before the date of the examination after he had an argument with his boss.

The records from SSA indicate that the agency arranged a psychological assessment of the Veteran in June 2007.  Some of the findings of the examining psychologist have already been discussed in this decision.  With respect to the Veteran's ability to maintain employment, the psychologist wrote that the Veteran was capable of understanding simple instructions and able to perform simple and a few complex tasks independently.  The psychologist noted that the Veteran "can regularly attend to a routine but may be unable to maintain a schedule . . . ."  According to the report, the Veteran "appears to be able to relate to and interact appropriately with others on a superficial basis, but may be passive-aggressive in relationships.  He appears to have moderate difficulty dealing with stress."

In March 2008, SSA obtained an opinion from another psychologist on the issue of whether the Veteran could maintain employment.  In the opinion of the psychologist, his mental impairments were not severe and resulted in "mild" restriction of activities of daily living.  The March 2008 report includes a written explanation for its conclusions, which emphasize inconsistencies in the Veteran's statements: "[The Veteran] reports [he] functionally does nothing but watch TV and wife states this also . . . [The Veteran], however, is seen for depression/anxiety at VA and picture presented is markedly different."  

The psychologist then quoted VA treatment notes from December 2007.  Specifically the Veteran told the treating psychiatrist, "We are getting along very well.  Go got [sic] to beach, go to football games.  I do not blow up, I just walk away from the situation . . . ."  The March 2008 SSA psychologist concluded that the Veteran's statements were "a misrepresentation of [the Veteran's] actual condition.  Controlling weight [is] given to objective [treatment] notes and GAF.  Mental [illness] is non severe."

Nevertheless, in January 2009 an Administrative Law Judge issued a decision finding that the Veteran's medical impairments could reasonably be expected to produce the alleged symptoms and that "the claimant's statements concerning the intensity, persistence and limiting effects of these symptoms are generally credible."  Noting that the Veteran's formal training was limited to high school equivalency, the SSA also found that the Veteran's past relevant work as a salesman exceeded his present functional capacity, essentially because of his psychiatric symptoms: "He was a salesman, which is stressful in requiring him to sell items to possibly reluctant strangers."  

In its May 2013 remand instructions, the Board asked the RO to obtain a medical opinion on the issue of whether the Veteran was precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience.  The August 2013 VA examiner provided the following opinion: "Veteran's service-connected anxiety disorder is not severe enough to render him unable to secure and follow a substantially gainful employment in a structured, solitary work environment."

Although the SSA's determination is not binding on the Board, the medical evidence relied on by the administrative law judge is relevant and the SSA's ultimate conclusion is persuasive under the circumstances of this case.  

The psychologist who wrote the March 2008 SSA report correctly described the December 2007 VA treatment note.  But it is clear from the Board's prior summary of the Veteran's mental health treatment, that the December 2007 note is not typical of the Veteran's level of occupational impairment.  It was much more common for the Veteran to tell mental health personnel that he had difficulty controlling his anger.  Again, the Veteran's wife made credible statements describing verbal abuse and the medical records and examination reports reflect impaired impulse control with irritability and intermittent episodes of violence.

Based on inconsistencies in the Veteran's statements, the Board finds that February 2007 was not actually the last date he performed paid work and that the Veteran actually worked as a taxi driver between December 2008 and late February or early March of 2009.  This work, however, was brief in duration and a few months of working at the rates of pay described in the December 2008 VA treatment note would not cause the Veteran's annual income to exceed the poverty threshold for one person.  Moreover, the circumstances of the termination of the Veteran's employment - he angrily quit working after an argument with his supervisor - suggests that the Veteran's anxiety disorder prevented him from maintaining substantially gainful employment.

The Board is aware of other contradictions in the Veteran's work history.  But none of these inconsistencies undermine the Veteran's claim that anger and irritability associated with his service-connected anxiety disorder have caused him to lose jobs.  There is some evidence to the contrary, including the opinion of the August 2013 VA examiner.  The examiner's opinion is that the Veteran could maintain employment in a structured, solitary work environment."  But there is no evidence suggesting that the Veteran could obtain employment of this kind based on his education and work experience. "[W]hen the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history."  Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  

Given his limited formal qualifications and his work history as a salesman, restaurant manager, and chef, it is doubtful whether the Veteran could maintain substantially gainful employment consistent with the features of his service-connected anxiety disorder.  The statement of the June 2007 SSA psychologist expressing doubt about the Veteran ability to follow a normal work schedule further supports this conclusion.  The Board must resolve the resulting reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . . , the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").   

The Veteran claimed that his psychiatric symptoms prevented him from keeping a job on several occasions during the period relevant to this appeal.  The Board will assign February 1, 2007 as the effective date of the Veteran's TDIU rating, because that is the date the Veteran identified as his last day of work in telemarketing in his written application for TDIU.  Although this is not the earliest date when the Veteran made a statement indicating unemployability, it is the earliest date which is consistent with the evidence that he worked full time in sales and marketing for at least two consecutive years prior to February 1, 2007.  The Board has considered the possibility of assigning March 1, 2009 as the effective date of the TDIU rating - to reflect the Veteran's work as a taxi driver - but declines to do so because the evidence suggests that his brief work as a taxi driver did not constitute substantially gainful employment for purposes of 38 C.F.R. § 4.16.  

ORDER

Entitlement to a 70 percent initial rating, but no higher, for a service-connected anxiety disorder is granted from June 6, 2003 until the date of the Veteran's death.

Entitlement to a total disability rating based on individual unemployability (TDIU) is granted from February 1, 2007 until the date of the Veteran's death.

	

____________________________________________
V. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


